Exhibit 10.63

AMENDED AND RESTATED

MATSON, INC. CASH INCENTIVE PLAN

Effective January 1,  2016

I.          Establishment and Purpose

A.        Matson, Inc. (the “Company” or “Matson”) has established the Matson,
Inc. Cash Incentive Plan (the “Plan”), enabling a select group of employees at
Matson to be eligible for cash incentive compensation. 

B.        The purpose of this Plan is to motivate employees to exceed business
plan performance and to provide a reward to individuals for their successful
results.  Further, the Plan is intended to:

1.         Align Eligible Employees’ and shareholders’ interests;

2.         Emphasize current and future profitability, improvement or desirable
change;

3.         Recognize and reward Eligible Employees who make substantial
contributions to the Company;

4.         Reinforce the implementation of business plans; and

5.         Link the incentive opportunity to external competitive practices, and
internally to the Company’s total compensation objectives.

C.        The Plan is also intended to serve as a retention tool and accordingly
requires service beyond the performance period.

D.        It is further intended that this Plan will complement other
compensation program components to assure a sound basis upon which the Company
will attract and retain key employees.

II.         Administration

A.        The Committee shall have responsibility for administration of this
Plan.  Under the direction of this Committee, the corporate officer in charge of
the compensation programs of the Company and other executives designated by the
Chief Executive Officer of the Company shall develop and maintain guidelines for
the administration of the Plan and will perform day-to-day administrative
details as required.

B.        The Committee shall interpret the Plan, make or approve procedures and
guidelines relating to it, and make any factual determinations arising in
connection with it.  The Committee's interpretations and determinations shall be
final and binding.





1

--------------------------------------------------------------------------------

 



III.       Eligibility and Participation

A.        For each Plan Year, the Plan covers each Employee who (i) is in Active
Employment during the Plan Year; (ii) is classified by the Company as a Section
16 Officer or in a  salary grade approved by the Committee; (iii) is on the
payroll of the Company (or a Parent or Subsidiary) on or before October 1 of the
Plan Year; and (iv) remains in Active Employment through the payout date for the
award for such year, except as provided below.

B.        New Hires and Rehires.  If an individual becomes an Eligible Employee
after the beginning of the Plan Year, but on or before October 1 of the Plan
Year, then the bonus award for such individual (as determined pursuant to
Section V.B.) shall be prorated for the length of time he or she worked as an
Eligible Employee during the Plan Year.  Rehired individuals are not entitled to
receive credit for prior periods of employment, unless the Eligible Employee was
involuntarily terminated by the Company without Cause during the Plan Year and
rehired in the same Plan Year.

C.        Disability, Retirement and Death. If an Eligible Employee becomes
Permanently Disabled, takes Retirement, or dies during the Plan Year for which
the award is made, then the bonus award for such individual (as determined
pursuant to Section V.B.) shall be prorated based on the length of time he or
she worked as an Eligible Employee during the Plan Year.

D.        Leaves of Absence. Eligible Employees who are on an approved leave of
absence during the Plan Year will have their bonus amount (as determined
pursuant to Section V.B.) prorated based on the number of days during the Plan
Year for which such individual received regular pay from the Company (or a
Parent or Subsidiary).

E.        Exceptions.  Additions or deletions to the eligibility requirements
outlined above can be made only by the Chief Executive Officer, with the
approval of the Committee.

IV.       Performance Goals (Objectives)

The performance goals used as the basis of this Plan shall be determined by the
Committee and may be based on (but are not limited to) one or more Company
Performance Goals and/or individual goals.

V.        Awards

A.        Opportunity

For each goal established for the Eligible Employee pursuant to Section IV, a
bonus opportunity (stated as a dollar amount or percentage of salary) will be
set at one or more levels based on corresponding levels of attainment of that
goal. For example, a target level bonus may be set for target level attainment
of each established goal. Accordingly, each Eligible Employee’s maximum award
under the Plan for a particular Plan Year shall be equal to the sum of the
maximum level of bonus opportunity set for each goal established for him or her
for that Plan Year.





2

--------------------------------------------------------------------------------

 



B.         Determination

1.         Individual Bonus Calculation. At the end of each Plan Year, the
Committee shall determine the actual level of attainment of each of the goals
established for the Eligible Employee for that Plan Year.  Based on the
Committee’s determination of the attained level of each goal, an initial
calculation shall be made of the bonus amount attributable to that goal, and the
Eligible Employee’s potential bonus amount for that Plan Year shall be equal to
sum of those individually calculated bonus amounts.  However, the actual bonus
amount to be paid to the Eligible Employee shall be subject to his or her
satisfaction of the employment requirement set forth in Section III, and any
adjustments effected by the Committee pursuant to Section V.B.2.

2.         Committee Discretion.  The award calculated for each participant
pursuant to Section V.B.1 may be increased or decreased by the Committee in its
absolute discretion if such award does not, in the judgment of the Committee,
accurately reflect the performance of the Company or of the applicable
Subsidiary, operating unit or the individual.  Such adjustments by the Committee
may be applied uniformly with respect to all Eligible Employees, or such
adjustment may be applied selectively with respect to one or more individual
Eligible Employees.

C.        Payments and Tax Withholdings

Awards shall be paid only in cash, with such cash payment to be made at the time
the award is determined, approved by the Committee and as soon as
administratively possible following award determination and approval but in no
event later than March 15 of the year following the Plan Year of
performance.  Participants will not be permitted to receive any portion of their
awards in the form of the Company’s common stock.  The Company will deduct from
all payments any and all applicable taxes (e.g., federal, state, local or other
taxes of any kind) required by law to be withheld with respect to such payment.

VI.       General Provisions

A.        Nothing herein contained shall be construed to limit or affect in any
manner or degree the normal and usual powers of management, exercised by the
officers and the Board of Directors or committees thereof, to change the duties
or the character of employment of any employee of the Company, all of which
rights and powers are hereby expressly reserved.

B.        Nothing herein shall confer upon a participant any right to continue
in service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining the participant) or of the participant, which rights are
hereby expressly reserved by each, to terminate participant’s service at any
time for any reason, with or without cause.

C.        It is intended that the Plan shall continue from year to year, subject
to an annual review by the Board of Directors.  However, the Board of Directors
reserves the right to modify, amend or terminate the Plan at any time; provided,
that no amendment or termination shall affect the rights of participants to
receive awards finally determined and approved by the Committee but unpaid at
the time of such termination or amendment.





3

--------------------------------------------------------------------------------

 



D.        The parameters of the Plan shall be construed, administered and
governed by the laws of the State of Hawaii without resort to its
conflict-of-laws provisions.

E.         No amounts awarded or accrued under this Plan shall actually be
funded, set aside or otherwise segregated prior to payment.  The obligation to
pay the bonuses awarded hereunder shall at all times be an unfunded and
unsecured obligation of the Company.  Plan participants shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their bonus awards.

F.         The Plan shall be administered, operated and construed in compliance
with the requirements of the short-term deferral exception to Section 409A of
the Internal Revenue Code (the “Code”) and Treasury Regulations Section
1.409A-1(b)(4).  Accordingly, to the extent there is any ambiguity as to whether
one or more provisions of the Plan would otherwise contravene the requirements
or limitations of Section 409A of the Code applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Section 409A of the Code and the Treasury Regulations thereunder that apply to
such exception.

IN WITNESS WHEREOF, Matson, Inc. has caused this Plan to be executed by its duly
authorized officers effective this 27th day of October,  2016.

 

MATSON, INC.

 

 

 

 

 

By

/s/ Yolanda Gonzalez

 

 

Its:

Vice President

 

 

 

 

 

By

/s/ Peter Heilmann

 

 

Its:

Senior Vice President and Chief Legal Officer

 

 



4

--------------------------------------------------------------------------------

 



APPENDIX

The following definitions shall be in effect under the Plan:

i.          Award shall mean any cash incentive award paid out under the Plan.

ii.         Active Employment means the Eligible Employee is on the active
payroll of the Company (or a Parent or Subsidiary) and has not experienced a
voluntary or involuntary termination of employment with the Company (or a Parent
or Subsidiary) , including discharge for any reason, resignation, layoff, death,
Retirement, or Permanent Disability

iii.        Board shall mean the Company’s Board of Directors.

iv.        Committee shall mean the Compensation Committee of the Board
comprised of two (2) or more non-employee Board members.

v.         Company shall mean Matson, Inc., a Hawaii corporation.

vi.        Company Performance Goals shall mean any of the following performance
criteria upon which the determination and subsequent payout of awards under the
Plan may be based: (i) cash flow; (ii) earnings  (including gross margin,
earnings before interest and taxes, earnings before taxes, earnings before
interest, taxes, depreciation, amortization and charges for stock-based
compensation, earnings before interest, taxes, depreciation and amortization,
and net earnings); (iii) earnings per share; (iv) growth in earnings or earnings
per share; (v) stock price; (vi) return on equity or average stockholder equity;
(vii) total stockholder return or growth in total stockholder return either
directly or in relation to a comparative group; (viii) return on capital;
(ix) return on assets or net assets; (x) invested capital, required rate of
return on capital or return on invested capital; (xi) revenue, growth in revenue
or return on sales; (xii) income or net income; (xiii) operating income, net
operating income or net operating income after tax; (xiv) operating profit or
net operating profit; (xv) operating margin; (xvi) return on operating revenue
or return on operating profit; (xvii) collections and recoveries, (xviii)
property purchases, sales, investments and construction goals, (xix) application
approvals, (xx) litigation and regulatory resolution goals, (xxi) occupancy or
occupancy rates, (xxii) leases, contracts or financings, including renewals,
(xxiii) overhead, savings, G&A and other expense control goals, (xxiv) budget
comparisons, (xxv) growth in stockholder value relative to the growth of the S&P
400 or S&P 400 Index, the S&P Global Industry Classification Standards ("GICS")
or GICS Index, or another peer group or peer group index; (xxvi) credit rating;
(xxvii) development and implementation of strategic plans and/or organizational
restructuring goals; (xxviii) development and implementation of risk and crisis
management programs; (xxix) improvement in workforce diversity; (xxx) net cost
per ton; (xxxi) price per container or average price of container; (xxxii)
voyage days or vessel scheduling; (xxxiii) lift volume per container, volume per
container, number of units or size of units; (xxxiv) compliance requirements and
compliance relief; (xxxv) safety goals; (xxxvi) productivity goals; (xxxvii)
workforce management and succession planning goals; (xxxviii) economic value
added (including typical adjustments consistently applied from generally
accepted accounting principles required to determine economic value added
performance measures); (xxxix) measures of  customer satisfaction, employee
satisfaction or staff development; (xl) development or marketing



1

--------------------------------------------------------------------------------

 



collaborations, formations of joint ventures or partnerships or the completion
of other similar transactions intended to enhance the Company’s revenue or
profitability or enhance its customer base; (xli) merger and acquisitions; and
(xlii) other similar criteria consistent with the foregoing. In addition, such
performance criteria may be based upon the attainment of specified levels of the
Company’s performance under one or more of the measures described above relative
to the performance of other entities and may also be based on the performance of
any of the Company’s business units or divisions or any Parent or
Subsidiary.  Each applicable Performance Goal may include a minimum threshold
level of performance below which no award will be earned, levels of performance
at which specified portions of an award will be earned and a maximum level of
performance at which an award will be fully earned. Each applicable performance
goal may be structured at the time of the award to provide for appropriate
adjustment for one or more of the following items: (A) asset impairments or
write-downs; (B) litigation judgments or claim settlements; (C) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (D) accruals for reorganization and restructuring
programs; (E) any extraordinary nonrecurring items; (F) the operations of any
business acquired by the Company; (G) the divestiture of one or more business
operations or the assets thereof; and (H) any other adjustment consistent with
the operation of the Plan.

vii.       Eligible Employee shall mean an Employee eligible to participate in
the Plan as determined pursuant to Section III.A.

viii.      Employee shall mean an individual who is in the employ of the Company
(or any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance, and who meets the
eligibility requirements under Section 5.

ix.        Parent shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

x.         Permanent Disability or Permanently Disabled shall mean the inability
of the Eligible Employee to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment expected to result
in death or to be of continuous duration of twelve (12) months or more. 

xi.        Plan shall mean the Matson, Inc. Cash Incentive Plan, as set forth
herein and as amended from time to time.

xii.       Plan Year shall mean the calendar year.

xiii.      Retirement shall mean (i) the Eligible Employee’s termination of
employment on or after attainment of age sixty-five (65) or (ii) the Eligible
Employee's early retirement, with the prior approval of the Company (or Parent
or Subsidiary employing





2

--------------------------------------------------------------------------------

 



Participant), on or after attainment of age fifty-five (55) and completion of at
least five (5) years of Service.

xiv.      Section 16 Officer shall mean an officer of the Company subject to the
short-swing profit liabilities of Section 16 of the 1934 Act.

xv.       Subsidiary shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  The term Subsidiary shall also include any
wholly-owned limited liability company within the applicable chain of
subsidiaries that is a disregarded entity for U.S. federal income tax purposes.

3

--------------------------------------------------------------------------------